Citation Nr: 1647850	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound (SMC).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During his substantive appeal, the Veteran requested a videoconference hearing.  However, in October 2015, the Veteran cancelled this hearing request in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran currently has the following service-connected disabilities: hearing loss (100 percent), posttraumatic stress disorder (PTSD) (50 percent), and tinnitus (10 percent).

2.  The Veteran does have a single service-connected disability rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent or more when combined.  However, his hearing loss and tinnitus disabilities do not qualify as different anatomical segments or bodily systems.  He also does not meet the criteria with regard to being "permanently housebound" due to his service-connected disabilities.

3.  The Veteran does not have an anatomical loss or loss of use of both feet, or of one hand and one foot; does not have blindness in both eyes with visual acuity of 5/200 or less; and is not permanently bedridden due to service-connected disabilities.  Although his nonservice-connected Parkinson's disease and other disorders required the care or assistance of another person on a regular basis, his service-connected disabilities do not require the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly compensation benefits by reason of being permanently housebound have not been met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015). 

2. The criteria for entitlement to special monthly compensation benefits based on the need for aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).   As part of this duty, the Veteran should be advised of the elements of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board notes that a notice letter was not sent to the Veteran before the July 2013 rating decision.  However, the Board remanded the Veteran's claim in March 2016 so that such notice could be provided.  An April 2016 notice letter was subsequently sent to the Veteran.  The issue was then readjudicated in June 2016 and September 2016 supplemental statements of the case (SSOC), such that the initial timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the duty to assist, the RO has obtained all identified and available medical records pertinent to the appeal period, including the Veteran's VA medical records.  The Veteran and his representative have not identified any additional, outstanding evidence that is relevant to his claim being decided herein. 

The Veteran was also afforded VA aid and attendance examination in May 2016, and an addendum opinion was obtained in September 2016 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and addendum opinion obtained are adequate, as they are predicated on a thorough review of the evidence and addresses the effect of his disabilities on his daily activities and functioning.  

The Board also finds that there has been substantial compliance with the prior March 2016 and August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The March 2016 remand directed the AOJ to issue proper notice to the Veteran regarding his claim, to obtain any outstanding records, and to provide a VA examination.  The August 2016 remand directed the AOJ to obtain a supplemental VA medical opinion.  The Board notes that a notice letter was sent to the Veteran in April 2016, additional VA medical records have been associated with the claims file, the Veteran was afforded a VA examination in May 2016, and a supplemental medical opinion was obtained in September 2016 in compliance with the Board's remand.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

A veteran may receive SMC either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously; regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114 (l) with 38 U.S.C.A. §1114 (s). 


I.  Housebound Benefits

With regard to housebound status, SMC benefits may be payable if the veteran has a single service-connected disability rated 100 percent disabling, and in addition (1) has either additional disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of a service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350 (i)(1).  

A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i)(2).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to SMC by reason of being housebound.

With regard to housebound status, the threshold statutory requirement is that the veteran must have a single service-connected disability rated at 100 percent.  In this case, the Veteran's hearing loss has been assigned a 100 percent evaluation; therefore, the Veteran does have a single service-connected disability rated as 100 percent disabling.  His PTSD and tinnitus also combine for additional service-connected disabilities ratable at 60 percent.  However, the disabilities independently ratable at 60 percent must be separate and distinct disabilities from the disability rated as 100 percent disabling.  In this case, hearing loss and tinnitus do not involve different anatomical segments or bodily systems.  The Board finds that the discussion of hearing loss and tinnitus in the U.S. Court of Appeals for Veterans Claims' (Court) decision Fountain v. McDonald, 27 Vet. App. 258 (2015), is informative in this regard.  In Fountain, the Court found that where there is evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system under 38 C.F.R. § 3.309(a), as is hearing loss.  In making its determination, the Court reviewed the language of 38 C.F.R. § 3.309, 38 U.S.C.A. § 1101, and VA Training Letter 10-02.  The Court found that neither § 3.309 or § 1101 clearly defined the phrase "organic diseases of the nervous system."  It then turned to the language within the VA Training Letter and noted that the Training Letter acknowledged that tinnitus originated in the central nervous system and that sensorineural hearing loss was the most common cause of tinnitus.  The Court then noted that,
 
According to the Training Letter, therefore, tinnitus will most often be due to sensorineural hearing loss, which itself is most often the result of damage to cochlear hairs and potentially the result of nerve damage, a description that VA finds consistent with an organic disease of the nervous system.  See Dorland's Illustrated Medical Dictionary 540 (32d ed. 2012) [hereinafter Dorland's] (defining "organic disease" as "a disease associated with demonstrable change in a bodily organ or tissue"); id. at 1334 (defining "organic" as "pertaining to or arising from an organ or organs").  Given this information, the Training Letter does not provide persuasive reasons for its differential treatment of the two conditions...

Fountain at 268-269.  

In this case, the Veteran underwent a VA audiological examination in September 2010, in connection with his initial service-connection claims.  At that examination, the examiner found that it was at least as likely as not that the Veteran's hearing loss and tinnitus were due to noise exposure/acoustic trauma in the military.  She noted that loud noise exposure can damage cells in the cochlea, which will die earlier and that that can have a long-term effect on hearing, which can result in hearing loss and/or tinnitus.  Moreover, she specifically diagnosed the Veteran with sensorineural hearing loss, which is considered an organic disease of nervous system.

After reviewing the evidence of record, the Board finds that the Veteran's tinnitus and hearing loss are both organic diseases of the nervous system as described by the Court in Fountain.  As such, the Veteran in this case has one service-connected disability evaluated at 100 percent, but he does not have an additional disability or disabilities independently ratable at 60 percent or more that are different anatomical segments or bodily systems.  As such, an award of SMC is not warranted under 38 C.F.R. § 3.350(i)(1).  

Additionally, the Veteran does not meet the criteria with regard to being "permanently housebound" as the result of his service-connected disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i)(2).  In this regard, the Board acknowledges that VA treatment records and private medical records reveal that the Veteran has become substantially confined to his home due to permanent disabilities with reasonably certainty that the disabilities and resultant confinement would continue throughout his lifetime.  38 C.F.R. § 3.350 (i)(2).   However, with regard to permanent housebound status, the evidence does not indicate that his service-connected PTSD, hearing loss, or tinnitus caused the Veteran to be substantially confined to any premises.  Rather, his records, as a whole, reveal that he became "permanently housebound" due to his nonservice-connected Parkinson's disease.  For example, at an appointment in November 2015, the Veteran's VA Medical Center records show that his spouse requested home care due to his Parkinson's disease.  The Veteran's September 2016 VA medical opinion regarding housebound status also indicated that the Veteran's service-connected disorders were not causing the Veteran's housebound status.  Further, VA examinations performed in connection with the Veteran's hearing loss, tinnitus, and PTSD claims dated June 2013, January 2015, and February 2015 also do not indicate that the Veteran is housebound as a result of such conditions.

Consequently, the preponderance of the evidence weighs against the claim for SMC by reason of being housebound being met.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).


II. Aid and Attendance Benefits 

SMC based on aid and attendance is payable if, as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. §§ 1114 (l); 38 C.F.R. § 3.350.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350 (b)(3). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

All of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) do not have to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to SMC based on the need for regular aid and attendance.

First, the Board acknowledges that the Veteran's medical records indicate that he does require the help of a home care nurse to assist him with his activities of daily living.  However, the evidence shows that the Veteran is receiving such care as a result of his nonservice-connected Parkinson's disease.

At a VA Medical Center appointment in November 2015, the Veteran's spouse requested the assistance of home care due to the Veteran's Parkinson's disease.  She stated that the Veteran needed assistance with all of his activities of daily living.  She was reportedly caring for the Veteran, but due to her own health, was not able to provide the level of care he required.

The Veteran also underwent a VA aid and attendance or housebound examination in May 2016.  During that examination, the examiner opined that the Veteran required assistance with his activities of daily living and noted that he was unable to stand or walk without assistance.  However, the Board noted that the May 2016 examiner did not indicate whether the Veteran's Parkinson's disease alone was causing that level of disability ow whether such assistance was necessitated by his service-connected disabilities.

A VA medical opinion was also obtained in September 2016.  That examiner reviewed the evidence of record and determined that his hearing loss, tinnitus and PTSD were not causing the Veteran to be bedridden or to require aid and assistance.

The Veteran has indicated that he is in poor health and cannot do anything for himself.  The Board does not dispute the Veteran's statements and notes that his medical records do indicate that he needs help with his activities of daily living.  However, the evidence of record does not show that these difficulties are the result of his service-connected disabilities.  Rather, the evidence of record indicates that the Veteran requires such care as a result of his nonservice-connected Parkinson's disease.  

The evidence of record also does not demonstrate that, as the result of his service-connected disabilities, the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.

Thus, the most probative and credible medical and lay evidence shows that the basic requirements for SMC on the account of regular aid and attendance have not been met.  Accordingly, the Board finds that the preponderance of the evidence is against SMC based on the need for regular aid and attendance.  38 U.S.C.A. § 5107.


ORDER

Special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


